Order entered March 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01596-CV

                   IN THE ESTATE OF MARIE MERKEL, DECEASED

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-05-00375-3

                                           ORDER
       We GRANT the March 4, 2015 unopposed second motion for an extension of time to file

a brief. Appellant shall file a brief by MARCH 25, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE